In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-09-00216-CV

____________________


IN RE THE STATE OF TEXAS AND 

THE TEXAS A & M UNIVERSITY SYSTEM




Original Proceeding



MEMORANDUM OPINION
 The State of Texas and the Texas A & M University System seek mandamus review
of the denial of a motion to compel production of documents.  We deny the petition for writ
of mandamus.
	Relators are condemnees in an eminent domain proceeding filed by Montgomery
County in connection with a highway construction project that includes widening FM 1488
through the Jones State Forest.  Relators seek to compel the trial court to require the County
to produce all appraisal reports prepared by two real estate appraisers for any properties
within 1,000 feet of FM 1488 and within five miles of Relators' property.  Relators contend
that unless the discovery is compelled, their ability to make a convincing presentation of their
claims and defenses would be severely compromised because they will be unable to
adequately cross-examine the expert witnesses on the issues of value and damages.  In
response, Montgomery County argues the thirty-nine properties at issue are not comparable
and the reports are not necessary to Relators' effective cross-examination of the County's
witnesses.
	Mandamus relief is available only to correct a clear abuse of discretion for which the
relators have no adequate remedy by appeal.  In re Prudential Ins. Co. of Am., 148 S.W.3d
124, 135-36 (Tex. 2004).  We determine the adequacy of an appellate remedy by balancing
the benefits of mandamus review against its detriments.  Id. at 136.  We consider whether
mandamus review of a significant ruling is "essential to preserve important substantive and
procedural rights from impairment or loss," to provide "helpful direction to the law that
would otherwise prove elusive" on appeal, or to "spare private parties and the public the time
and money utterly wasted enduring eventual reversal of improperly conducted proceedings." 
Id.  The burden of reviewing an incidental trial court ruling may under the circumstances of
a case outweigh the benefit of mandamus review of discovery matters.  See generally In re
McAllen Med. Ctr., Inc., 275 S.W.3d 458, 469 (Tex. 2008); In re Allied Chem. Corp., 227
S.W.3d 652, 658 (Tex. 2007) ("[W]e generally do not review orders refusing to compel
discovery.").

	The relators have not shown that the benefits of a mandamus review in this case
outweigh the detriments of pre-trial review of the trial court's ruling on the relators' motion
to compel.  Accordingly, we deny the petition for writ of mandamus.
 PETITION DENIED.
 PER CURIAM
Opinion Delivered June 11, 2009 
Before Gaultney, Kreger, and Horton, JJ.